Citation Nr: 0907221	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-24 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to a permanent and total disability rating for 
pension purposes. 


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to February 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).




The Veteran submitted a request for a hearing with a Decision 
Review Officer (DRO) at the RO along with his Substantive 
Appeal (on VA Form 9) in June 2007 after the Statement of the 
Case (SOC) was issued.  The hearing was scheduled for March 
4, 2008, at the Albuquerque RO, and notice of the hearing was 
sent to the address of the correctional facility provided to 
the RO by the Veteran.  However, the letter was returned to 
the RO with a handwritten indication on the envelope that the 
Veteran had been paroled from the correctional facility, but 
without any information about a forwarding address.  There is 
no indication that the Veteran has made any effort to apprise 
the RO of his present mailing address.

The Veteran did not report for the DRO hearing, and no 
request for postponement was received prior to the hearing 
date.  Therefore, this case will be processed as though the 
request for a hearing was withdrawn, and the Board can now 
proceed to appellate review.  See 38 C.F.R. § 20.702(d).  
While VA does have a duty to assist the Veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the appellant to 
keep VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Here, due efforts were made to contact the Veteran and notify 
him of the scheduled hearing, and his failure to cooperate 
has negated the RO's efforts. 



FINDING OF FACT

The Veteran has no service-connected disabilities, and the 
preponderance of the evidence is against a finding that he 
has a disability or disabilities which preclude him from 
engaging in substantially gainful employment, or is of 
sufficient severity to preclude the "average person" from 
obtaining and retaining substantially gainful employment, and 
he is not unemployable by reason of disability, age, 
occupational background, or other related factors.



CONCLUSION OF LAW

The criteria for a permanent and total rating for purposes of 
entitlement to non-service-connected disability pension have 
not been met. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in 

the processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2007, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, he was also asked 
to submit evidence and/or information in his possession to 
the RO. 

It is clear that the Veteran was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the May 2007 rating decision, June 2007 SOC, and 
July 2008 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods 
to submit more evidence.  Moreover, the February 2007 letter 
provided the Veteran with a list of the elements of a non-
service-connected disability pension claim.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), might require more 

extensive notice in a claim for pension, e.g., as to 
potential downstream issues such as the effective date of 
benefits, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
pension is being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As discussed above, VA satisfied 
its duty to notify the Veteran of his scheduled DRO hearing 
date, at which he could have advanced pertinent testimony and 
other evidence, and his failure to advise VA of his 
whereabouts prevented that opportunity to take place.    

Moreover, a VA examination was scheduled in March 2007, but 
the Veteran failed to report for the examination without 
providing any explanation as to why he did not appear.  The 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If a veteran wishes help, he cannot passively 
wait for it in circumstances where he may or should have 
evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, 
the Board finds that the RO's effort to obtain a VA 
examination of the Veteran has satisfied VA's duty to assist 
him.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  The Veteran's Pension Claim

A.  Applicable Law

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is age 65 or 
older or is permanently and totally disabled due to non-
service connected disabilities that are not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.3(a)(3) (2008).  Total disability 
is present when impairment of the mind or body renders it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b).

There are several bases on which permanent and total 
disability for pension purposes may be established.  
Permanent and total disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA Schedule for Rating 
Disabilities, to determine whether the veteran has a combined 
100 percent schedular evaluation for pension purposes.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent 
and total disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary, or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  However, if there is only one 
such disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.17, 4.16.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular rating for 
pension purposes.  38 C.F.R. § 4.17.

If a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extra-schedular basis, if the veteran 
is unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In his February 2007 application for pension benefits, the 
Veteran contended that alcoholism prevents him from working.  
He further stated that he began drinking in 1974 while in 
Basic Training, and is now seeking VA non-service-connected 
pension benefits.

The Veteran's DD Form 214 shows that he had service from 
December 1973 to February 1975, during the Vietnam era.  
Therefore, the requirement for 90 days of wartime service is 
met.  The Veteran was born in 1955, precluding a presumptive 
permanent and total disability rating based on attainment age 
of 65 or older.  Thus, the evidence must establish permanent 
and total disability.

The record is devoid of any evidence that the Commissioner of 
Social Security has determined the Veteran to be disabled.  
Indeed, the record clearly indicates that the Social Security 
Administration (SSA) has no records that would provide a 
basis to grant this claim; therefore, there is no basis to 
remand this case to the RO for additional development.  A 
query shows that no Title II or Title XVI data was found by 
the SSA.  Nor is there evidence that the Veteran is a patient 
in a nursing home for long term care.  Hence, permanent and 
total disability for pension purposes cannot be established 
based on a finding of disability by the SSA, or based on long 
term nursing home care.

There is no medical evidence indicating the Veteran has a 
disability.  The only medical records contained in the claims 
file are the Veteran's service treatment records (STRs).  
Both his October 1973 induction examination report and 
December 1974 separation examination report are negative for 
any disability, with the exception of acne and a scar on the 
right wrist.  There is no mention of alcohol abuse in the 
STRs or in any other medical documents submitted by the 
Veteran.  He stated in an Authorization and Consent to 
Release Information form submitted in July 2007 that he 
attended a program at "4 Winds", and provided the name and 
address of that facility.  However, the request for records 
from that source was returned to the RO in the mail stating 
there was no such address.  Further, as previously mentioned, 
a VA examination was scheduled in March 2007, but the Veteran 
failed to report for the examination.  Thus, any medical 
evidence of disability that could have been gleaned from such 
an examination is unavailable.   

In sum, the Veteran does not have a combined rating of 100 
percent disabling or a single disability rated as 40 percent 
or higher.  Further, as discussed below, the record 
demonstrates that the Veteran does not have a disability that 
renders him unemployable.  Hence, there is no basis for 
assignment of permanent and total disability for pension 
purposes based on either an objective "average person" test 
or a subjective "unemployability" test.

Nor is referral for extra-schedular consideration warranted.  
VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be 'unemployable' before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  The 
significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a).

This case does not warrant referral for a total and permanent 
disability rating on an extra-schedular basis, because the 
record shows that the Veteran is not unemployable by reason 
of his disabilities, age, occupational background, or other 
related factors. 

In his February 2007 application for pension, the Veteran 
indicated that he was not currently employed, and that the 
last time he had worked was in February 2006.  However, he 
then stated that he was currently self-employed as a 
landscaper, roofer, and painter.  Further, in an Income-Net 
Worth and Employment Statement completed by the Veteran and 
submitted in May 2007, he stated, "I am not disabled.  I 
can't keep a job because I drink too much."  In a separate 
May 2007 letter, the Veteran stated that employers will not 
hire him because he does not have a driver's license.  In 
that same letter, he stated that he has been able to obtain 
minimum wage jobs, and his average income is $40.00 per day.  

Thus, there is no evidence that the Veteran is unable to 
obtain employment due to a disability.  Indeed, he has 
indicated he is self-employed.  Nor is there indication that 
the Veteran's age, occupational background, or other factors 
cause him to be unemployable.  His DD Form 214 indicates that 
he completed four years of high school and, again, he has 
indicated self-employment, at the age of 53.  Hence, his 
claim does not warrant referral for extra-schedular 
consideration.

In short, the overwhelming preponderance of the medical and 
employment evidence of record, as well as the Veteran's own 
statements, show that the Veteran is not unemployable, nor is 
there evidence of a disability.  Any further evidence to 
support a claim for pension would have to come from the 
veteran, or with his cooperation in the claim process, which 
has not been recently forthcoming.  The Board recognizes that 
the Veteran may be in economic difficulty, and he may even be 
homeless.  However, VA cannot help him if he will not 
maintain contact so that his needs can be addressed.

In view of the foregoing, the Veteran's claim for a permanent 
and total disability rating for non-service connected pension 
purposes must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


